UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	November 1, 2013 — April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund ® Semiannual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Shareholder meeting results 58 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may periodically make it more difficult for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses —a key variable needed to support continued economic expansion —has risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnam’s commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We are pleased to report that this commitment has played a positive role in investment performance. Barron’s has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending in December 2013. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —crucial considerations as you work toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 100 Fund Interview with your fund’s portfolio manager Bill, how would you describe the bond market environment during the six months ended April30, 2014? Overall, it was a favorable environment for taking prepayment and credit risk, but there was occasional volatility. At its December policy meeting, the Federal Reserve surprised investors by announcing the first reduction in its bond-buying program somewhat earlier than the market was anticipating. The Fed agreed to lower its $85-billion-per-month pace of purchases by $10 billion per month beginning in January, citing improving labor-market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.03% by the end of December. In January, with the central bank beginning the process of reducing its bond-buying, lackluster economic data, coupled with concern about emerging-market [EM] currencies caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.65%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. The bond markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather affecting some of the country’s most This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/14. See pages 3, 4, and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 100 Fund 5 densely populated regions, and by the fact that the crisis in Ukraine remained localized. Interest rates rose slightly in March only to decline marginally again in April, as the Fed reiterated that it is likely to keep its target for short-term interest rates close to zero for a “considerable time” after its bond purchases end. Which holdings and strategies bolstered the fund’s performance this past six months? Collectively, our credit holdings — both corporate and mortgage-related — were the biggest contributors to performance. Our allocation to investment-grade corporate bonds benefited from solid corporate fundamentals and consistent investor demand. In mortgage credit, our investments in commercial mortgage-backed securities [CMBS] were the primary contributors. Within CMBS, security selection in subordinated “mezzanine” bonds rated BBB/Baa, which we believe were offering relatively attractive yields given their risk profile, drove our returns. Allocations to non-agency residential mortgage-backed securities [RMBS] and interest-only CMBS also modestly aided performance. Our prepayment strategies, which we implemented with securities such as interest-only and inverse interest-only collateralized mortgage obligations [CMOs], provided a further notable boost to the fund’s return. Lower policy risk coupled with mortgage rates that remained at elevated levels versus the past couple of years reduced the likelihood that the mortgages underlying our CMO holdings would be refinanced. As a result, slower prepayment speeds bolstered the securities’ values. Additionally, positioning the Allocations are shown as a percentage of the fund’s net assets as of 4/30/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 100 Fund fund to benefit from higher mortgage rates worked well, as rates rose steadily during the final months of 2013. How was the fund positioned with respect to interest - rate sensitivity? The fund was defensively positioned for a rising-rate environment, as its duration was shorter than that of the benchmark, particularly on the intermediate, 5- to 10-year portion of the Treasury yield curve. Rates in this portion of the curve are currently being dampened by Fed bond buying, and we believe they will begin to rise as the central bank continues to reduce its bond purchases. This positioning slightly detracted from performance, as the negative effect of declining rates in January and April more than offset positive results in other months. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/14. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 100 Fund 7 What is your outlook for the coming months, and how are you positioning the fund? In our view, Treasury yields, particularly in the intermediate part of the yield curve, are likely to move higher in 2014 as the U.S. economy continues to strengthen. However, we don’t believe rates are likely to rise so quickly that the shift will undermine economic growth. In addition to weather, a significant inventory overhang was a factor in the weak economic readings we saw early this year, and we believe it will take some time for this surplus to work its way through the system. In 2013’s third quarter, gross domestic product [GDP] was much stronger than anticipated, and fourth-quarter 2013 GDP was firmer than originally forecast, leading manufacturers to expand their inventories. However, the weather-related slowdown in 2014’s first quarter, which contributed to an anemic 0.1% growth in GDP, left manufacturers with excess inventory. Consequently, when growth picks up, the economy won’t immediately need production to sustain inventories, meaning it likely won’t get the cyclical boost it otherwise would if inventories were at a more normal level, in our view. Looking at the Fed, bond investors have been willing to give the central bank leeway to pursue a fairly aggressive stimulus policy. But this leeway is heavily dependent on maintaining low inflation, particularly in the area of wages. Currently, the Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is between 5.2% and 5.6%. However, our research suggests that the NAIRU may be significantly higher than This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 100 Fund this, primarily because of various structural problems hampering the labor participation rate, particularly in the younger demographic. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, the central bank may begin reducing its stimulus efforts faster than the markets are currently forecasting, which could lead to increased yield-curve volatility. In order to position the portfolio for this potential risk, we have limited exposure on the 2- to 5-year portion of the yield curve, since that is the area of the curve that we believe would be most affected by adjustments in Fed policy. Additionally, we will continue our efforts to minimize overall interest-rate risk in the portfolio. As for other aspects of portfolio positioning, we plan to maintain our diversified exposure to mortgage and corporate credit via allocations to mezzanine CMBS and investment-grade bonds, respectively. Concerning prepayment risk, we will continue to seek to capitalize on anticipated slower prepayment speeds through allocations to CMOs. Lastly, liquidity risk premiums remain elevated in many parts of the non-agency RMBS market, which could provide a further boost to performance as this sector continues to normalize. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 100 Fund 9 Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS An anticipated boom in capital spending by U.S. businesses may provide the nation’s economy with a much-needed boost in 2014. Capital expenditures this year are expected to increase by 10.3% among manufacturing companies and 10.8% among non-manufacturers, according to a recent forecast by the Business Survey Committee of the Institute for Supply Management (ISM). A rise in business investment — upgrading factories and industrial buildings, as well as buying new equipment and machinery —could provide a major catalyst to economic and corporate earnings growth. Since the 2008 financial crisis, most companies with extra cash have deployed it to repair balance sheets or have returned it to shareholders through stock buybacks or higher dividends. Today, some investors would rather see companies devote that capital to expand their operations. 10 Absolute Return 100 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 8.63% 7.55% 6.94% 6.94% 4.45% 4.45% 8.24% 7.43% 7.13% 10.11% 10.16% 10.11% Annual average 1.56 1.37 1.26 1.26 0.82 0.82 1.49 1.35 1.30 1.82 1.83 1.82 5 years 7.96 6.89 6.50 6.50 4.02 4.02 7.57 6.77 6.58 9.32 9.38 9.32 Annual average 1.54 1.34 1.27 1.27 0.79 0.79 1.47 1.32 1.28 1.80 1.81 1.80 3 years 1.81 0.80 1.17 1.17 –0.38 –0.38 1.68 0.91 1.00 2.62 2.67 2.62 Annual average 0.60 0.26 0.39 0.39 –0.13 –0.13 0.56 0.30 0.33 0.87 0.88 0.87 1 year 1.27 0.26 1.09 0.09 0.48 –0.51 1.21 0.45 1.02 1.51 1.53 1.51 6 months 1.07 0.06 0.99 –0.01 0.68 –0.32 1.02 0.26 0.92 1.21 1.23 1.22 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 100 Fund 11 Comparative index returns For periods ended 4/30/14 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 0.89% 27.98% Annual average 0.17 4.72 5 years 0.77 26.88 Annual average 0.15 4.88 3 years 0.30 11.20 Annual average 0.10 3.60 1 year 0.08 –0.26 6 months 0.04 1.74 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.149 $0.130 $0.059 $0.143 $0.123 $0.174 $0.176 $0.174 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/13 $10.26 $10.36 $10.21 $10.15 $10.24 $10.32 $10.19 $10.32 $10.32 $10.30 4/30/14 10.22 10.32 10.18 10.16 10.20 10.28 10.16 10.27 10.27 10.25 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Absolute Return 100 Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 8.42% 7.34% 6.73% 6.73% 4.24% 4.24% 8.03% 7.22% 7.03% 9.90% 9.95% 9.89% Annual average 1.55 1.35 1.24 1.24 0.79 0.79 1.48 1.33 1.30 1.81 1.82 1.81 5 years 8.18 7.10 6.61 6.61 4.23 4.23 7.90 7.09 6.90 9.55 9.60 9.54 Annual average 1.59 1.38 1.29 1.29 0.83 0.83 1.53 1.38 1.34 1.84 1.85 1.84 3 years 2.01 0.99 1.36 1.36 –0.29 –0.29 1.87 1.11 1.29 2.82 2.87 2.81 Annual average 0.66 0.33 0.45 0.45 –0.10 –0.10 0.62 0.37 0.43 0.93 0.95 0.93 1 year 1.47 0.45 1.18 0.19 0.68 –0.32 1.41 0.65 1.22 1.71 1.73 1.71 6 months 1.27 0.26 1.09 0.09 0.88 –0.12 1.21 0.45 1.22 1.41 1.43 1.41 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/13* 0.64% 0.84% 1.39% 0.69% 0.89% 0.39% 0.39% 0.39% Annualized expense ratio for the six-month period ended 4/30/14† 0.63% 0.83% 1.38% 0.68% 0.88% 0.38% 0.38% 0.38% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect estimated fees for the current fiscal year. † Includes a decrease of 0.02% from annualizing the performance fee adjustment for the six months ended 4/30/14. Absolute Return 100 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2013, to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.14 $4.14 $6.87 $3.39 $4.38 $1.90 $1.90 $1.90 Ending value (after expenses) $1,010.70 $1,009.90 $1,006.80 $1,010.20 $1,009.20 $1,012.10 $1,012.30 $1,012.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2014, use the following calculation method. To find the value of your investment on November 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.16 $4.16 $6.90 $3.41 $4.41 $1.91 $1.91 $1.91 Ending value (after expenses) $1,021.67 $1,020.68 $1,017.95 $1,021.42 $1,020.43 $1,022.91 $1,022.91 $1,022.91 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 100 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1.00% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. Absolute Return 100 Fund 15 • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 100 Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 100 Fund 17 The fund’s portfolio 4/30/14 (Unaudited) CORPORATE BONDS AND NOTES (43.7%)* Principal amount Value Basic materials (0.5%) Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 $423,000 $480,319 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 430,000 432,637 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 321,807 Capital goods (0.2%) Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 430,000 493,554 Communication services (2.1%) AT&T, Inc. sr. unsec. unsub. FRN notes 0.619s, 2016 1,000,000 1,002,958 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 430,000 434,078 BellSouth Corp. sr. unsec. unsub. bonds 5.2s, 2014 500,000 508,596 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 430,000 491,428 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 465,571 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 644,824 Verizon Communications, Inc. sr. unsec. unsub. FRN notes 1.763s, 2016 1,000,000 1,028,843 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 430,000 433,284 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 422,000 418,474 Consumer cyclicals (2.3%) Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 423,000 420,014 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 534,750 Dollar General Corp. sr. unsec. notes 1 7/8s, 2018 300,000 297,674 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN notes 1.475s, 2016 1,000,000 1,016,376 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 3/4s, 2014 1,250,000 1,262,831 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 430,000 429,805 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes 0.676s, 2016 (Germany) 1,000,000 999,749 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 505,422 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 430,000 426,061 Consumer staples (2.7%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 430,000 426,901 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN notes 0.418s, 2017 700,000 700,214 18 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (43.7%)* cont. Principal amount Value Consumer staples cont. Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 $914,000 $937,858 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 266,000 303,686 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,007,107 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 450,000 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 320,000 321,122 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 430,000 433,113 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 416,000 431,863 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 202,000 204,249 Foster’s Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2014 1,000,000 1,017,995 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 427,000 427,633 Walgreen Co. sr. unsec. unsub. notes 1.8s, 2017 322,000 325,433 Energy (1.3%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 430,000 438,244 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 430,000 482,856 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 423,000 420,348 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 430,000 425,414 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 32,106 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 430,000 449,784 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 462,000 515,648 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 125,000 125,217 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 423,000 427,904 Financials (29.7%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 462,000 462,921 ABN Amro Bank NV 144A sr. unsec. FRN notes 1.028s, 2016 (Netherlands) 2,000,000 2,011,983 Aflac, Inc. sr. unsec. notes 3.45s, 2015 1,000,000 1,037,611 American Express Bank FSB sr. unsec. FRN notes Ser. BKNT, 0.453s, 2017 586,000 582,765 American Express Co. sr. unsec. notes 7s, 2018 270,000 321,714 American Express Co. sr. unsec. notes 6.15s, 2017 164,000 188,654 American Express Credit Corp. sr. unsec. sub. FRN notes 1.334s, 2015 900,000 909,827 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 430,000 459,995 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 423,000 423,734 Absolute Return 100 Fund 19 CORPORATE BONDS AND NOTES (43.7%)* cont. Principal amount Value Financials cont. Bank of America NA unsec. sub. FRN notes Ser. BKNT, 0.513s, 2016 $1,740,000 $1,726,593 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 423,000 438,573 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.456s, 2015 1,700,000 1,704,797 Bank of Nova Scotia sr. unsec. unsub. FRN notes 0.633s, 2016 (Canada) 1,300,000 1,303,924 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 430,000 427,908 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 430,000 428,758 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN notes 0.684s, 2016 (Japan) 1,000,000 999,459 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,500,000 1,698,678 BB&T Corp. unsec. sub. notes 5.2s, 2015 1,000,000 1,068,398 BBVA US Senior SAU bank guaranty sr. unsec. unsub. notes 3 1/4s, 2014 (Spain) 1,450,000 1,450,912 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.6s, 2017 450,000 456,095 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 462,000 462,795 Boston Properties, LP sr. unsec. unsub. notes 5 5/8s, 2015 R 720,000 754,411 Boston Properties, LP sr. unsec. unsub. notes 5s, 2015 R 500,000 523,397 BPCE SA company guaranty sr. unsec. FRN notes Ser. MTN, 1.479s, 2016 (France) 1,000,000 1,015,294 Branch Banking & Trust Co. unsec. sub. FRN notes 0.553s, 2016 250,000 249,089 Capital One Financial Corp. sr. unsec. unsub. FRN notes 1.376s, 2014 1,955,000 1,959,082 Citigroup, Inc. sr. unsec. sub. FRN notes 0.505s, 2016 500,000 495,057 Citigroup, Inc. sr. unsec. unsub. FRN notes 0.516s, 2014 650,000 650,098 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 430,000 464,455 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 588,000 587,528 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 385,000 408,456 Credit Agricole SA/London 144A sr. unsec. FRN notes 1.386s, 2016 (United Kingdom) 1,950,000 1,975,418 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 423,000 481,595 Dexia Credit Local SA/New York 144A government guaranty sr. unsec. unsub. notes 1 1/4s, 2016 (France) 2,000,000 2,006,545 ERP Operating LP sr. unsec. unsub. notes 5 1/4s, 2014 R 1,000,000 1,017,784 General Electric Capital Corp. sr. unsec. FRN notes Ser. GMTN, 0.877s, 2016 500,000 504,416 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 638,000 711,656 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.3s, 2015 1,500,000 1,539,506 20 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (43.7%)* cont. Principal amount Value Financials cont. Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 $215,000 $217,478 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 235,000 277,006 HSBC Finance Corp. sr. unsec. unsub. FRN notes 0.666s, 2016 1,000,000 999,635 ING Bank NV 144A bonds 2 1/2s, 2016 (Netherlands) 129,000 132,766 ING Bank NV 144A sr. unsec. notes 2 3/8s, 2014 (Netherlands) 420,000 420,834 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 659,627 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 500,000 511,493 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 428,000 434,355 JPMorgan Chase Bank, NA unsec. sub. FRN notes 0.563s, 2016 1,000,000 995,259 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN, 5.45s, 2016 1,115,000 1,205,731 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 421,000 422,788 Kimco Realty Corp. sr. unsec. notes Ser. MTN, 4.904s, 2015 R 900,000 929,046 Kimco Realty Corp. sr. unsec. unsub. notes 4.82s, 2014 R 450,000 451,420 Lloyds Bank PLC 144A bank guaranty sr. unsec. notes 4 3/8s, 2015 (United Kingdom) 1,000,000 1,026,760 Macquarie Group, Ltd. 144A sr. unsec. notes 7.3s, 2014 (Australia) 700,000 710,637 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 430,000 481,352 Metropolitan Life Global Funding I 144A notes 3s, 2023 790,000 766,265 Mid-America Apartments LP 144A sr. unsec. notes 6 1/4s, 2014 R 1,000,000 1,006,133 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 423,000 461,439 Morgan Stanley sr. unsec. unsub. notes Ser. GMTN, 4.1s, 2015 1,000,000 1,024,971 National Australia Bank of New York, Ltd. sr. unsec. notes 1.6s, 2015 (Australia) 750,000 760,802 Nationwide Building Society 144A sr. unsec. sub. notes 5s, 2015 (United Kingdom) 1,500,000 1,561,880 New York Life Global Funding 144A notes 3s, 2015 930,000 951,705 Nordea Bank AB 144A sr. unsec. FRN notes 0.697s, 2016 (Sweden) 1,525,000 1,530,171 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 430,000 430,240 PNC Funding Corp. sr. unsec. notes 3s, 2014 1,500,000 1,501,632 Principal Life Global Funding II 144A notes 1s, 2015 260,000 261,101 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,356,000 1,393,653 Regions Financial Corp. sr. unsec. unsub. notes 7 3/4s, 2014 1,513,000 1,567,352 Royal Bank of Canada sr. unsec. unsub. FRN notes Ser. GMTN, 0.695s, 2016 (Canada) 1,000,000 1,004,928 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 435,000 440,970 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 1,535,000 1,594,188 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A unsec. notes sr. loan 9s, 2014 (Russia) 2,000,000 2,010,000 Santander US Debt SAU 144A bank guaranty sr. unsec. unsub. notes 3.724s, 2015 (Spain) 500,000 509,283 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 700,000 735,756 Absolute Return 100 Fund 21 CORPORATE BONDS AND NOTES (43.7%)* cont. Principal amount Value Financials cont. Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R $770,000 $783,919 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 389,000 384,369 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 1,400,000 1,435,508 Sumitomo Mitsui Banking Corp. 144A sr. unsec. FRN notes 1.178s, 2014 (Japan) 1,000,000 1,002,084 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 250,000 261,708 Svenska Handelsbanken AB sr. unsec. FRN notes 0.684s, 2016 (Sweden) 1,000,000 1,004,645 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 374,000 427,759 UBS AG/Stamford, CT unsec. sub. notes 7 3/8s, 2015 775,000 827,301 UDR, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2015 R 500,000 516,211 US Bank NA unsec. sub. notes 4.8s, 2015 1,450,000 1,510,787 US Bank of NA of Cincinnati, OH sr. unsec. notes Ser. BKNT, 1.1s, 2017 450,000 451,368 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notes 3 1/8s, 2015 R 1,400,000 1,451,369 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 201,500 Wachovia Bank NA sr. unsec. sub. FRN notes Ser. BKNT, 0.618s, 2014 1,250,000 1,251,543 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5 3/4s, 2015 1,000,000 1,063,622 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 423,000 433,665 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 78,000 78,976 Health care (1.4%) AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 385,000 387,307 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 430,000 440,582 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 430,000 493,252 Johnson & Johnson sr. unsec. notes 5.15s, 2018 269,000 307,577 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 371,000 364,797 Mylan, Inc. company guaranty sr. unsec. notes 1.8s, 2016 1,000,000 1,014,854 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 192,000 221,085 Zoetis, Inc. sr. unsec. notes 1.15s, 2016 265,000 266,899 Technology (0.9%) Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 195,000 195,523 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 430,000 430,890 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 366,000 378,249 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 430,000 429,341 Western Union Co. (The) sr. unsec. unsub. FRN notes 1.234s, 2015 1,000,000 1,005,548 22 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (43.7%)* cont. Principal amount Value Transportation (0.2%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $91,723 $98,832 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 70,715 76,018 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 374,927 380,430 Utilities and power (2.4%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 240,549 Arizona Public Services Co. sr. unsec. notes 5.8s, 2014 1,500,000 1,512,491 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 273,000 332,095 Dayton Power & Light Co. (The) 144A sr. mortgage bonds 1 7/8s, 2016 1,500,000 1,523,733 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 700,000 701,470 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 260,000 264,550 Potomac Edison Co. (The) sr. unsub. notes 5 1/8s, 2015 750,000 785,063 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 654,000 840,312 Total corporate bonds and notes (cost $111,763,331) MORTGAGE-BACKED SECURITIES (27.2%)* Principal amount Value Agency collateralized mortgage obligations (10.1%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.862s, 2035 $35,492 $51,941 Ser. 2430, Class UD, 6s, 2017 48,212 50,737 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 1,973,268 453,141 IFB Ser. 311, Class S1, IO, 5.798s, 2043 6,441,673 1,374,157 IFB Ser. 314, Class AS, IO, 5.738s, 2043 7,596,354 1,667,955 Ser. 3724, Class CM, 5 1/2s, 2037 118,463 129,422 Ser. 2533, Class HB, 5 1/2s, 2017 105,887 111,642 Ser. 3331, Class NV, 5s, 2029 264,000 277,253 Ser. 2513, Class DB, 5s, 2017 56,708 59,712 Ser. 3539, Class PM, 4 1/2s, 2037 105,018 109,656 Ser. 3730, Class PL, 4 1/2s, 2033 29,468 29,588 Ser. 3697, Class BM, 4 1/2s, 2031 34,497 34,841 Ser. 2931, Class AM, 4 1/2s, 2019 20,368 20,596 Ser. 3805, Class AK, 3 1/2s, 2024 142,409 147,993 Ser. 3876, Class CA, 2 3/4s, 2026 150,026 154,747 Ser. 3683, Class JH, 2 1/2s, 2023 64,398 65,080 Ser. 3609, Class LK, 2s, 2024 788,516 801,427 Ser. T-8, Class A9, IO, 0.437s, 2028 162,343 1,725 Ser. T-59, Class 1AX, IO, 0.273s, 2043 381,385 4,693 Ser. T-48, Class A2, IO, 0.212s, 2033 564,273 5,510 Ser. 3835, Class FO, PO, zero%, 2041 2,894,339 2,417,178 FRB Ser. T-54, Class 2A, IO, zero%, 2043 225,340 18 Absolute Return 100 Fund 23 MORTGAGE-BACKED SECURITIES (27.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.991s, 2031 $178,811 $224,227 IFB Ser. 05-75, Class GS, 19.793s, 2035 294,631 392,592 IFB Ser. 11-4, Class CS, 12.595s, 2040 419,610 494,343 Ser. 06-10, Class GC, 6s, 2034 1,026,018 1,056,799 IFB Ser. 13-101, Class AS, IO, 5.798s, 2043 2,150,882 491,519 IFB Ser. 13-92, Class SA, IO, 5.798s, 2043 4,452,562 1,081,438 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 4,574,996 1,058,177 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 4,341,844 946,088 Ser. 06-124, Class A, 5 5/8s, 2036 71,634 74,366 Ser. 05-68, Class PC, 5 1/2s, 2035 94,308 101,655 Ser. 09-86, Class PC, 5s, 2037 1,249,909 1,274,907 Ser. 02-65, Class HC, 5s, 2017 38,042 39,714 Ser. 09-100, Class PA, 4 1/2s, 2039 40,410 41,635 Ser. 11-60, Class PA, 4s, 2039 87,074 90,668 Ser. 03-43, Class YA, 4s, 2033 589,118 607,750 Ser. 11-89, Class VA, 4s, 2023 856,746 876,432 Ser. 11-111, Class VA, 4s, 2023 305,358 308,508 Ser. 11-111, Class VC, 4s, 2023 167,364 168,243 Ser. 04-2, Class QL, 4s, 2019 277,692 292,048 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,583,679 591,622 Ser. 10-155, Class A, 3 1/2s, 2025 64,271 65,013 Ser. 10-81, Class AP, 2 1/2s, 2040 276,707 279,755 Ser. 03-W10, Class 1, IO, 1.092s, 2043 75,809 2,206 Ser. 98-W5, Class X, IO, 1.021s, 2028 303,330 14,977 Ser. 98-W2, Class X, IO, 0.823s, 2028 1,045,062 60,744 Ser. 03-W1, Class 2A, IO, zero%, 2042 477,375 37 Government National Mortgage Association IFB Ser. 11-72, Class SE, 7.208s, 2041 2,689,000 2,608,389 IFB Ser. 11-56, Class SI, IO, 6.498s, 2041 4,145,660 744,276 IFB Ser. 11-56, Class MI, IO, 6.298s, 2041 1,484,422 338,433 IFB Ser. 12-34, Class SA, IO, 5.898s, 2042 1,992,244 417,973 Ser. 09-79, Class MB, 5s, 2034 19,807 19,806 Ser. 09-32, Class AB, 4s, 2039 70,196 73,946 Ser. 08-31, Class PN, 4s, 2036 19,820 20,003 Ser. 08-38, Class PS, 3 1/2s, 2037 44,265 44,722 Ser. 09-93, Class EJ, 3 1/2s, 2035 26,542 26,832 Ser. 13-23, Class IK, IO, 3s, 2037 16,466,039 2,938,529 Ser. 10-151, Class KO, PO, zero%, 2037 347,081 297,302 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.83s, 2027 78,734 591 Ser. 98-3, IO, zero%, 2027 46,296 680 Ser. 98-2, IO, zero%, 2027 39,473 284 Ser. 98-4, IO, zero%, 2026 61,855 1,522 24 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (27.2%)* cont. Principal amount Value Commercial mortgage-backed securities (14.9%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.634s, 2049 F $65,883 $66,073 Ser. 04-3, Class D, 5.562s, 2039 626,000 637,068 Ser. 06-5, Class A2, 5.317s, 2047 988,992 993,921 Ser. 06-6, Class A2, 5.309s, 2045 42,002 42,118 Ser. 04-4, Class D, 5.073s, 2042 200,000 207,250 Ser. 07-1, Class XW, IO, 0.494s, 2049 993,820 8,176 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.932s, 2042 639,010 1,506 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 1,034,928 522 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class AJ, 4.985s, 2042 365,000 377,447 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.607s, 2039 433,000 439,928 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 700,000 708,330 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 1,309,000 1,288,449 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 613,000 646,960 FRB Ser. 04-LB3A, Class E, 5.618s, 2037 1,000,000 1,008,000 Ser. 05-C6, Class AJ, 5.209s, 2044 1,110,000 1,157,600 Ser. 12-CR1, Class AM, 3.912s, 2045 301,000 307,902 COMM Mortgage Trust 144A FRB Ser. 13-CR12, Class D, 5.255s, 2046 783,000 744,242 Credit Suisse First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 357,533 357,595 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 462,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 406,467 447,114 Ser. 03-C3, Class AX, IO, 1.74s, 2038 687,981 29 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 2,146,804 2,153,513 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 343,483 348,206 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 997,152 FRB Ser. 05-C1, Class D, 4.949s, 2048 972,000 951,880 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 209,522 209,522 Ser. 05-C3, Class XC, IO, 0.283s, 2045 55,388,132 104,073 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class AJ, 4.915s, 2041 410,000 418,091 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,046,000 1,066,188 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 3,405 3,412 Ser. 05-GG4, Class B, 4.841s, 2039 1,442,000 1,453,248 FRB Ser. 12-GCJ9, Class XA, IO, 2.541s, 2045 2,847,620 362,891 Absolute Return 100 Fund 25 MORTGAGE-BACKED SECURITIES (27.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.562s, 2046 $628,000 $571,417 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.251s, 2045 800,000 741,520 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class ASB, 6 1/8s, 2051 299,448 320,545 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.282s, 2051 299,500 318,039 FRB Ser. 04-CB9, Class B, 5.964s, 2041 372,000 377,654 FRB Ser. 06-LDP6, Class B, 5.688s, 2043 475,000 475,000 FRB Ser. 05-CB11, Class C, 5.635s, 2037 500,000 525,363 Ser. 04-LN2, Class A2, 5.115s, 2041 518,577 522,285 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 943,283 FRB Ser. 13-C10, Class D, 4.299s, 2047 216,000 196,049 FRB Ser. 13-C13, Class C, 4.191s, 2046 307,000 302,011 IO, 2.157s, 2045 4,889,047 489,565 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.728s, 2046 260,000 275,047 FRB Ser. 12_LC9, Class D, 4.574s, 2047 326,000 320,011 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 350,000 375,255 Ser. 06-C7, Class A2, 5.3s, 2038 408,285 422,060 FRB Ser. 04-C6, Class D, 5.147s, 2036 499,000 502,473 FRB Ser. 04-C8, Class F, 5.005s, 2039 750,000 759,825 Ser. 07-C2, Class XW, IO, 0.738s, 2040 913,192 13,855 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.032s, 2050 881,845 904,881 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 419,037 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.764s, 2043 47,074,991 228,361 ML-CFC Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.273s, 2049 190,558 190,082 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.261s, 2049 60,201,164 764,555 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.566s, 2046 427,000 430,203 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.831s, 2042 413,000 450,129 FRB Ser. 07-HQ12, Class A2, 5.777s, 2049 F 70,955 71,037 Ser. 07-IQ14, Class A2, 5.61s, 2049 172,043 174,017 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 549,153 549,181 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 300,000 316,740 Ser. 12-C4, Class XA, IO, 2.021s, 2045 3,596,731 399,759 Ser. 12-C2, Class XA, IO, 1.941s, 2063 5,508,940 479,294 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 684,000 685,026 FRB Ser. 05-C20, Class B, 5.41s, 2042 1,020,000 1,043,566 26 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (27.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 $580,000 $594,500 Ser. 06-C29, IO, 0.53s, 2048 35,071,462 333,880 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.387s, 2047 85,001,491 444,929 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.439s, 2046 500,000 500,400 WF-RBS Commercial Mortgage Trust Ser. 13-C17, Class XA, IO, 1.783s, 2046 6,565,972 599,145 Ser. 13-C14, Class XA, IO, 1.062s, 2046 4,778,250 278,429 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class D, 5.415s, 2044 945,000 962,048 FRB Ser. 11-C4, Class E, 5.415s, 2044 430,000 436,054 FRB Ser. 12-C10, Class D, 4.608s, 2045 209,000 193,800 Ser. 13-C12, Class XA, IO, 1.653s, 2048 4,266,655 376,370 Residential mortgage-backed securities (non-agency) (2.2%) Barclays Capital, LLC Trust 144A FRB Ser. 13-RR2, Class 3A2, 7.41s, 2036 590,000 548,700 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.502s, 2035 308,180 268,117 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.444s, 2035 559,045 539,590 MortgageIT Trust FRB, Step Ser. 05-1, Class 1M1, 0.632s, 2035 1,010,582 948,724 Opteum Mortgage Acceptance Corp. Trust FRB Ser. 05-4, Class 1A1C, 0.562s, 2035 275,000 264,000 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.196s, 2046 992,366 883,205 FRB Ser. 2004-AR13, Class A1B2, 0.642s, 2034 652,432 606,762 FRB, Step Ser. 2004-AR10, Class A1B, 0.608s, 2044 293,709 274,618 FRB Ser. 05-AR17, Class A1B2, 0.562s, 2045 1,585,451 1,395,186 Total mortgage-backed securities (cost $67,531,976) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (1.8%)* Principal amount Value U.S. Government Agency Mortgage Obligations (1.8%) Federal Home Loan Mortgage Corporation 4 1/2s, October 1, 2018 $42,860 $44,746 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, September 1, 2017 277,802 294,737 4 1/2s, August 1, 2018 34,376 36,419 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from September 1, 2018 to September 1, 2019 118,190 125,438 4 1/2s, TBA, May 1, 2044 1,000,000 1,073,594 4s, TBA, May 1, 2044 1,000,000 1,047,656 3s, TBA, May 1, 2044 2,000,000 1,949,844 Total U.S. government and agency mortgage obligations (cost $4,540,470) Absolute Return 100 Fund 27 U.S. TREASURY OBLIGATIONS (0.0%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 Δ $58,000 $57,634 Total U.S. treasury obligations (cost $57,966) MUNICIPAL BONDS AND NOTES (1.2%)* Principal amount/units Value Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC), 0.33s, 10/1/27 $1,700,000 $1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 0.28s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $3,200,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) $1,340,000 $1,302,480 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 214,450 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 318,903 Total foreign government and agency bonds and notes (cost $1,824,490) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/May-24 May-14/2.785 $2,564,900 $12,722 (2.785)/3 month USD-LIBOR-BBA/May-24 May-14/2.785 2,564,900 6,925 Credit Suisse International 2.79/3 month USD-LIBOR-BBA/May-24 May-14/2.79 1,709,900 8,960 (2.79)/3 month USD-LIBOR-BBA/May-24 May-14/2.79 1,709,900 4,326 Deutsche Bank AG 2.78/3 month USD-LIBOR-BBA/May-24 May-14/2.78 1,026,000 4,812 (2.78)/3 month USD-LIBOR-BBA/May-24 May-14/2.78 1,026,000 2,965 Goldman Sachs International 2.78375/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 1,709,900 8,361 (2.78375)/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 1,709,900 4,702 Total purchased swap options outstanding (cost $88,181) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$101.00 $7,000,000 $63,210 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.56 7,000,000 50,120 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.38 7,000,000 45,220 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.19 7,000,000 40,740 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 7,000,000 36,680 Total purchased options outstanding (cost $336,877) 28 Absolute Return 100 Fund SHORT-TERM INVESTMENTS (27.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L 25,205,399 $25,205,399 Airgas, Inc. 144A commercial paper with an effective yield of 0.14%, May 20, 2014 $1,500,000 1,499,990 AXA Financial, Inc. commercial paper with a yield of 0.341%, July 30, 2014 1,500,000 1,499,007 AXA Financial, Inc. 144A commercial paper with an effective yield of 0.80%, August 6, 2014 1,000,000 999,257 Bank of Nova Scotia commercial paper with an effective yield of 0.20%, July 1, 2014 1,000,000 999,823 Bell Canada 144A commercial paper with an effective yield of 0.24%, May 20, 2014 1,500,000 1,499,802 BorgWarner, Inc. commercial paper with a yield of 0.250%, May 8, 2014 1,700,000 1,699,917 Cabot Corp. commercial paper with an effective yield of 0.24%, May 30, 2014 1,500,000 1,499,698 Canadian Imperial Bank of Commerce/New York, NY certificate of deposit FRN 0.484%, November 26, 2014 1,000,000 1,001,444 Church & Dwight Co., Inc. 144A commercial paper with an effective yield of 0.24%, June 16, 2014 1,500,000 1,499,521 CIGNA Corp. commercial paper with an effective yield of 0.21%, May 27, 2014 1,000,000 999,992 Clorox Co. (The) 144A commercial paper with an effective yield of 0.21%, May 27, 2014 1,500,000 1,499,762 Cox Enterprises, Inc. commercial paper with an effective yield of 0.26%, May 21, 2014 1,500,000 1,499,775 CRC Funding, LLC commercial paper with an effective yield of 0.50%, August 1, 2014 1,000,000 999,478 Electricite De France SA commercial paper with a yield of 0.563%, January 6, 2015 1,000,000 996,918 ENI Finance USA, Inc. commercial paper with a yield of 0.471%, May 2, 2014 1,519,000 1,518,980 Entergy Corp. 144A commercial paper with an effective yield of 0.63%, May 13, 2014 1,000,000 999,783 ERAC USA Finance, LLC commercial paper with an effective yield of 0.24%, May 1, 2014 1,500,000 1,500,000 Glencore Funding, LLC 144A commercial paper with an effective yield of 0.34%, May 16, 2014 1,500,000 1,499,781 Hawaiian Electric Industries, Inc. commercial paper with an effective yield of 0.53%, May 13, 2014 1,500,000 1,499,725 Kellogg Co. 144A commercial paper with an effective yield of 0.19%, May 23, 2014 1,500,000 1,499,817 Mohawk Industries, Inc. 144A commercial paper with an effective yield of 0.51%, May 21, 2014 1,500,000 1,499,542 Molson Coors Brewing Co. commercial paper with a yield of 0.380%, May 5, 2014 1,500,000 1,499,937 Mondelez International, Inc. commercial paper with an effective yield of 0.30%, May 13, 2014 1,500,000 1,499,850 National Grid USA commercial paper with an effective yield of 0.25%, May 6, 2014 1,500,000 1,499,946 PPL Energy Supply, LLC commercial paper with a yield of 0.450%, May 2, 2014 1,500,000 1,499,981 Absolute Return 100 Fund 29 SHORT-TERM INVESTMENTS (27.1%)* cont. Principal amount/shares Value Svenska Handelsbanken/New York, NY certificate of deposit FRN 1.026%, July 17, 2014 $850,000 $851,453 Textron, Inc. commercial paper with an effective yield of 0.58%, May 6, 2014 1,500,000 1,499,875 Time Warner Cable, Inc. 144A commercial paper with an effective yield of 0.28%, June 13, 2014 1,500,000 1,499,463 Viacom, Inc. commercial paper with an effective yield of 0.19%, May 6, 2014 1,500,000 1,499,955 U.S. Treasury Bills with an effective yield of 0.11%, February 5, 2015 Δ 1,095,000 1,094,404 U.S. Treasury Bills with effective yields ranging from 0.05% to 0.13%, August 21, 2014 # Δ § 3,318,000 3,317,691 U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 Δ 100,000 99,997 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, May 29, 2014 Δ 427,000 426,960 Total short-term investments (cost $69,699,959) TOTAL INVESTMENTS Total investments (cost $259,043,250) Key to holding’s abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $257,366,239. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. 30 Absolute Return 100 Fund F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $55,878,375 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $266,422) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 6/18/14 $137,048 $134,971 $(2,077) Deutsche Bank AG British Pound Buy 6/18/14 3,038 2,989 49 British Pound Sell 6/18/14 3,038 3,002 (36) Goldman Sachs International British Pound Buy 6/18/14 8,776 8,571 205 British Pound Sell 6/18/14 8,776 8,634 (142) HSBC Bank USA, National Association British Pound Sell 6/18/14 4,895 4,862 (33) State Street Bank and Trust Co. British Pound Sell 6/18/14 104,642 103,393 (1,249) Total FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 53 $13,147,975 Sep-15 $2,729 U.S. Treasury Bond 30 yr (Long) 2 269,875 Jun-14 7,184 U.S. Treasury Note 5 yr (Short) 3 358,359 Jun-14 221 U.S. Treasury Note 10 yr (Short) 113 $14,059,672 Jun-14 (44,058) Total Absolute Return 100 Fund 31 WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/14 (premiums $2,986,554) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $3,912,700 $26,450 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 1,956,400 13,440 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 16,499,000 2,888,562 Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $287,656) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$99.00 $14,000,000 $40,740 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 7,000,000 36,680 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.56 7,000,000 28,490 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.38 7,000,000 25,480 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 7,000,000 22,820 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.56 7,000,000 15,610 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.38 7,000,000 13,860 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.19 7,000,000 12,390 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.00 7,000,000 10,990 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $55,928,400 E $84,845 6/18/16 3 month USD- 0.75% $(74,774) LIBOR-BBA 19,502,600 E 118,105 6/18/19 3 month USD- 2.00% (31,791) LIBOR-BBA 15,680,900 E 97,776 6/18/24 3 month USD- 3.00% (179,540) LIBOR-BBA 2,642,200 E 68,284 6/18/44 3 month USD- 3.75% (77,488) LIBOR-BBA 874,600 E (8) 5/23/19 3 month USD- 1.875% (3,305) LIBOR-BBA 2,017,300 (27) 3/27/24 3 month USD- 2.87% (28,355) LIBOR-BBA 32 Absolute Return 100 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,530,500 E $(22) 5/23/24 3 month USD- 2.845% $9,409 LIBOR-BBA 769,600 E (7) 5/27/19 3 month USD- 1.885% (2,970) LIBOR-BBA 1,180,700 E (17) 5/27/24 3 month USD- 2.86% 8,347 LIBOR-BBA Total E Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** date amount per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $2,939 $43,000 5/11/63 300 bp $2,866 Index CMBX NA BBB– BBB–/P 5,604 93,000 5/11/63 300 bp 5,446 Index CMBX NA BBB– BBB–/P 11,483 186,000 5/11/63 300 bp 11,166 Index CMBX NA BBB– BBB–/P 10,944 192,000 5/11/63 300 bp 10,618 Index Barclays Bank PLC CMBX NA BBB– BBB–/P 16,962 153,000 5/11/63 300 bp 16,702 Index Credit Suisse International CMBX NA BBB– BBB–/P 411 53,000 5/11/63 300 bp 321 Index CMBX NA BBB– BBB–/P 9,711 122,000 5/11/63 300 bp 9,503 Index CMBX NA BBB– BBB–/P 4,534 149,000 5/11/63 300 bp 4,280 Index CMBX NA BBB– BBB–/P 2,625 149,000 5/11/63 300 bp 2,372 Index CMBX NA BBB– BBB–/P 17,174 152,000 5/11/63 300 bp 16,916 Index CMBX NA BBB– BBB–/P 12,288 154,000 5/11/63 300 bp 12,026 Index CMBX NA BBB– BBB–/P 11,924 154,000 5/11/63 300 bp 11,662 Index CMBX NA BBB– BBB–/P 10,131 154,000 5/11/63 300 bp 9,869 Index CMBX NA BBB– BBB–/P 2,520 164,000 5/11/63 300 bp 2,241 Index CMBX NA BBB– BBB–/P 1,927 166,000 5/11/63 300 bp 1,645 Index Absolute Return 100 Fund 33 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** date amount per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– BBB–/P $13,549 $186,000 5/11/63 300 bp $13,233 Index CMBX NA BBB– BBB–/P 20,309 265,000 5/11/63 300 bp 19,859 Index CMBX NA BBB– BBB–/P 12,187 297,000 5/11/63 300 bp 11,683 Index CMBX NA BB Index — (956) 183,000 5/11/63 (500 bp) 612 CMBX NA BB Index — (2,358) 135,000 5/11/63 (500 bp) (1,201) CMBX NA BB Index — (584) 61,000 5/11/63 (500 bp) (28) CMBX NA BB Index — (556) 61,000 5/11/63 (500 bp) (34) CMBX NA BB Index — (2,599) 134,000 5/11/63 (500 bp) (1,451) CMBX NA BBB– BBB–/P 5,312 111,000 5/11/63 300 bp 5,124 Index CMBX NA BBB– BBB–/P 3,046 128,000 5/11/63 300 bp 2,828 Index CMBX NA BBB– BBB–/P 6,005 139,000 5/11/63 300 bp 5,769 Index CMBX NA BBB– — (8,700) 154,000 1/17/47 (300 bp) (4,943) Index CMBX NA BBB– — (9,371) 154,000 1/17/47 (300 bp) (5,614) Index CMBX NA BBB– — (7,087) 151,000 1/17/47 (300 bp) (3,402) Index CMBX NA BBB– — (8,846) 151,000 1/17/47 (300 bp) (5,161) Index Goldman Sachs International CMBX NA BB Index — (585) 61,000 5/11/63 (500 bp) (63) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 34 Absolute Return 100 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $112,430,068 $— Foreign government and agency bonds and notes — 1,835,833 — Mortgage-backed securities — 70,113,751 — Municipal bonds and notes — 3,200,000 — Purchased options outstanding — 235,970 — Purchased swap options outstanding — 53,773 — U.S. government and agency mortgage obligations — 4,572,434 — U.S. treasury obligations — 57,634 — Short-term investments 25,205,399 44,501,524 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,283) $— Futures contracts (33,924) — — Written options outstanding — (207,060) — Written swap options outstanding — (2,928,452) — Interest rate swap contracts — (749,396) — Credit default contracts — 14,901 — Totals by level $— The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 35 Statement of assets and liabilities 4/30/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $233,837,851) $237,000,987 Affiliated issuers (identified cost $25,205,399) (Notes 1 and 5) 25,205,399 Interest and other receivables 1,426,916 Receivable for shares of the fund sold 2,089,556 Receivable for investments sold 544,763 Receivable for variation margin (Note 1) 20,792 Unrealized appreciation on forward currency contracts (Note 1) 254 Unrealized appreciation on OTC swap contracts (Note 1) 176,741 Premium paid on OTC swap contracts (Note 1) 41,642 Total assets LIABILITIES Payable to custodian 33,964 Payable for investments purchased 644,376 Payable for purchases of delayed delivery securities (Note 1) 4,033,962 Payable for shares of the fund repurchased 723,971 Payable for compensation of Manager (Note 2) 35,617 Payable for Trustee compensation and expenses (Note 2) 32,548 Payable for distribution fees (Note 2) 54,343 Payable for variation margin (Note 1) 239,122 Unrealized depreciation on OTC swap contracts (Note 1) 21,897 Premium received on OTC swap contracts (Note 1) 181,585 Unrealized depreciation on forward currency contracts (Note 1) 3,537 Written options outstanding, at value (premiums $3,274,210) (Notes 1 and 3) 3,135,512 Other accrued expenses 377 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $263,790,902 Undistributed net investment income (Note 1) 999,388 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (10,463,054) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,039,003 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 36 Absolute Return 100 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($149,274,179 divided by 14,608,197 shares) $10.22 Offering price per class A share (100/99.00 of $10.22)* $10.32 Net asset value and offering price per class B share ($2,628,080 divided by 258,141 shares)** $10.18 Net asset value and offering price per class C share ($27,199,818 divided by 2,678,097 shares)** $10.16 Net asset value and redemption price per class M share ($2,203,253 divided by 216,038 shares) $10.20 Offering price per class M share (100/99.25 of $10.20)* $10.28 Net asset value, offering price and redemption price per class R share ($153,017 divided by 15,056 shares) $10.16 Net asset value, offering price and redemption price per class R5 share ($10,414 divided by 1,014 shares) $10.27 Net asset value, offering price and redemption price per class R6 share ($571,596 divided by 55,653 shares) $10.27 Net asset value, offering price and redemption price per class Y share ($75,325,882 divided by 7,348,727 shares) $10.25 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 37 Statement of operations Six months ended 4/30/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $13,112 from investments in affiliated issuers) (Note 5) $2,666,871 Total investment income EXPENSES Compensation of Manager (Note 2) 491,510 Distribution fees (Note 2) 341,418 Other 580 Total expenses Expense reduction (Note 2) (388) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 207,973 Net realized loss on swap contracts (Note 1) (2,134,038) Net realized loss on futures contracts (Note 1) (10,877) Net realized loss on foreign currency transactions (Note 1) (13,668) Net realized gain on written options (Notes 1 and 3) 107,445 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,583 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 2,778,105 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 38 Absolute Return 100 Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/14* Year ended 10/31/13 Operations: Net investment income $1,833,751 $3,854,839 Net realized gain (loss) on investments and foreign currency transactions (1,843,165) 4,798,916 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 2,779,688 (4,248,361) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,322,820) (1,109,205) Class B (38,368) (14,309) Class C (168,857) — Class M (35,397) (19,546) Class R (3,775) (2,101) Class R5 (173) (86) Class R6 (9,126) (89) Class Y (1,245,828) (756,754) Decrease from capital share transactions (Note 4) (17,338,067) (3,584,160) Total decrease in net assets NET ASSETS Beginning of period 275,758,376 276,839,232 End of period (including undistributed net investment income of $999,388 and $2,989,981, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized From of expenses net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2014** .07 .04 (.15) — — * .31* .71* 32* f October 31, 2013 .15 .03 (.08) — — .64 e 1.49 e 81 f October 31, 2012 .16 — d (.15) — — .65 e 1.55 e 238 f October 31, 2011 .23 (.30) (.13) (.09) — .67 e 2.27 e 186 f October 31, 2010 .20 (.05) (.03) — d — d 1.01 1.92 199 f October 31, 2009 † .16 .16 — d — — d — d * 1.03* e 1.51* e 44* Class B April 30, 2014** .06 .04 (.13) — — * .41* .61* 32* f October 31, 2013 .13 .02 (.06) — — .84 e 1.27 e 81 f October 31, 2012 .13 .02 (.14) — — .85 e 1.33 e 238 f October 31, 2011 .22 (.32) (.09) (.09) — .87 e 2.10 e 186 f October 31, 2010 .16 (.04) — — d — d — d 1.35 1.58 199 f October 31, 2009† .11 .16 — d — — d — d * 1.54* e 1.03* e 44* Class C April 30, 2014** .03 .04 (.06) — — * .68* .33* 32* f October 31, 2013 .08 .02 — 1.39 e .75 e 81 f October 31, 2012 .08 .01 (.07) — — 1.40 e .80 e 238 f October 31, 2011 .16 (.31) (.06) (.09) — 1.42 e 1.58 e 186 f October 31, 2010 .12 (.04) (.01) — d — d 1.76 1.17 199 f October 31, 2009† .11 .15 — d — — d — d * 1.67* e 1.04* e 44* Class M April 30, 2014** .07 .03 (.14) — — * .34* .68* 32* f October 31, 2013 .15 .02 (.07) — — .69 e 1.45 e 81 f October 31, 2012 .15 .01 (.15) — — .70 e 1.48 e 238 f October 31, 2011 .23 (.31) (.12) (.09) — .72 e 2.22 e 186 f October 31, 2010 .19 (.05) (.03) — d — d 1.08 1.87 199 f October 31, 2009† .15 .16 — d — — d — d * 1.16* e 1.47* e 44* Class R April 30, 2014** .06 .03 (.12) — — * .44* .58* 32* f October 31, 2013 .13 .02 (.06) — — .89 e 1.26 e 81 f October 31, 2012 .13 — d (.12) — — .90 e 1.27 e 238 f October 31, 2011 .21 (.31) (.11) (.09) — .92 e 2.06 e 186 f October 31, 2010 .18 (.06) (.03) — d — d 1.26 1.71 199 f October 31, 2009† .11 .19 — d — — d — d * 14 1.24* e 1.10* e 44* Class R5 April 30, 2014** .09 .03 (.17) — — * .19* .84* 32* f October 31, 2013 .18 .02 (.09) — — 10 .39 e 1.74 e 81 f October 31, 2012‡ .05 .04 — * 10 .13* e .48* e 238 f Class R6 April 30, 2014** .09 .04 (.18) — — * .19* .84* 32* f October 31, 2013 .16 g .04 (.09) — — .39 e 1.57 e,g 81 f October 31, 2012‡ .05 .04 — * 10 .13* e .48* e 238 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 Absolute Return 100 Fund Absolute Return 100 Fund 41 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized From of expenses net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class Y April 30, 2014** .09 .03 (.17) — — * .19* .84* 32* f October 31, 2013 .18 .02 (.11) — — .39 e 1.74 e 81 f October 31, 2012 .18 .01 (.18) — — .40 e 1.78 e 238 f October 31, 2011 .26 (.31) (.14) (.09) — .42 e 2.55 e 186 f October 31, 2010 .23 (.05) (.04) — d — d .76 2.17 199 f October 31, 2009† .20 .14 — d — — d — d * .81* e 1.87* e 44* * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements. Also excludes acquired fund fees, if any (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 10/31/11 10/31/09 Class A 0.10% 0.33% 0.29% 0.44% Class B 0.10 0.33 0.29 0.44 Class C 0.10 0.33 0.29 0.44 Class M 0.10 0.33 0.29 0.44 Class R 0.10 0.33 0.29 0.44 Class R5 0.09 0.10 N/A N/A Class R6 0.07 0.08 N/A N/A Class Y 0.10 0.33 0.29 0.44 f Portfolio turnover excludes TBA purchase and sale commitments. g The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific diff erences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 42 Absolute Return 100 Fund Absolute Return 100 Fund 43 Notes to financial statements 4/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2013 through April 30, 2014. Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets: (b) corporate credit: investment grade debt, high yield debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit: and (c) securitized assets: asset-backed securities, residential mortgage-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, short-term debt securities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on ClassB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. 44 Absolute Return 100 Fund If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Absolute Return 100 Fund 45 Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own, and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. 46 Absolute Return 100 Fund The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Absolute Return 100 Fund 47 Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,882,311 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,871,858 and may include amounts related to unsettled agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the 48 Absolute Return 100 Fund commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2013, the fund had a capital loss carryover of $8,535,309 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,411,810 $2,630,428 $7,042,238 * 1,493,071 N/A 1,493,071 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $259,139,698, resulting in gross unrealized appreciation and depreciation of $3,797,719 and $731,031, respectively, or net unrealized appreciation of $3,066,688. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources Absolute Return 100 Fund 49 are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a monthly base fee equal to 0.40% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the paragraph above. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.04%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.198% of the fund’s average net assets before a decrease of $26,133 (0.010% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 50 Absolute Return 100 Fund The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The aggregate amount of all reimbursements for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund is determined annually by the Trustees. These fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. These fees are being paid by Putnam Management as part of the management contract. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. These fees are being paid by Putnam Management as part of the management contract. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $388 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $153, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $189,331 ClassM 3,556 ClassB 6,492 ClassR 635 ClassC 141,404 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $83 and $13 from the sale of classA and classM shares, respectively, and received $47 and $226 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. Absolute Return 100 Fund 51 A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $71,063,892 and $59,261,660, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amount premiums Written options outstanding at the beginning of the reporting period $9,418,600 $115,281 $— $— Options opened 45,268,900 3,034,518 70,000,000 287,656 Options exercised — Options expired — Options closed (32,319,400) (163,245) — — Written options outstanding at the end of the reporting period $22,368,100 $2,986,554 $70,000,000 $287,656 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/14 Year ended 10/31/13 ClassA Shares Amount Shares Amount Shares sold 3,253,100 $33,184,204 7,466,753 $76,215,535 Shares issued in connection with reinvestment of distributions 184,523 1,872,905 88,608 895,826 3,437,623 35,057,109 7,555,361 77,111,361 Shares repurchased (4,430,447) (45,152,281) (7,566,415) (77,177,350) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassB Shares Amount Shares Amount Shares sold 14,288 $145,394 148,493 $1,511,704 Shares issued in connection with reinvestment of distributions 2,801 28,345 1,257 12,678 17,089 173,739 149,750 1,524,382 Shares repurchased (60,495) (614,772) (110,670) (1,125,235) Net increase (decrease) 52 Absolute Return 100 Fund Six months ended 4/30/14 Year ended 10/31/13 ClassC Shares Amount Shares Amount Shares sold 204,540 $2,072,266 467,554 $4,731,715 Shares issued in connection with reinvestment of distributions 13,540 137,024 — — 218,080 2,209,290 467,554 4,731,715 Shares repurchased (558,127) (5,657,881) (1,494,550) (15,107,599) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassM Shares Amount Shares Amount Shares sold 6,166 $63,021 31,124 $317,513 Shares issued in connection with reinvestment of distributions 3,206 32,478 1,851 18,679 9,372 95,499 32,975 336,192 Shares repurchased (48,235) (490,547) (71,355) (724,653) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassR Shares Amount Shares Amount Shares sold 1,439 $14,602 21,053 $212,969 Shares issued in connection with reinvestment of distributions 374 3,775 209 2,101 1,813 18,377 21,262 215,070 Shares repurchased (17,228) (174,498) (22,020) (223,004) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 17 173 9 86 17 173 9 86 Shares repurchased — Net increase 17 9 Six months ended 4/30/14 Year ended 10/31/13 ClassR6 Shares Amount Shares Amount Shares sold 10,390 $106,580 52,535 $539,038 Shares issued in connection with reinvestment of distributions 896 9,126 9 89 11,286 115,706 52,544 539,127 Shares repurchased (4,934) (50,360) (4,231) (43,516) Net increase Absolute Return 100 Fund 53 Six months ended 4/30/14 Year ended 10/31/13 ClassY Shares Amount Shares Amount Shares sold 3,470,366 $35,459,237 6,522,639 $66,835,872 Shares issued in connection with reinvestment of distributions 96,796 984,415 58,224 589,814 3,567,162 36,443,652 6,580,863 67,425,686 Shares repurchased (3,843,913) (39,311,273) (5,969,864) (61,066,422) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,014 100.0% $10,414 ClassR6 1,014 1.8 10,414 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $22,194,293 $— $22,194,293 $643 $— Putnam Short Term Investment Fund* 41,272,712 151,472,715 167,540,028 12,469 25,205,399 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 54 Absolute Return 100 Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $15,000,000 Purchased swap option contracts (contract amount) $14,100,000 Written TBA commitment option contracts (contract amount) (Note 3) $30,000,000 Written swap option contracts (contract amount) (Note 3) $19,900,000 Futures contracts (number of contracts) 80 Forward currency contracts (contract amount) $230,000 OTC interest rate swap contracts (notional) $770,000 Centrally cleared interest rate swap contracts (notional) $115,300,000 OTC credit default contracts (notional) $4,000,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $20,357 Payables $5,456 Foreign exchange contracts Receivables 254 Payables 3,537 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 317,672* depreciation 3,946,761* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $87,136 $87,136 Foreign exchange contracts — — (13,622) — $(13,622) Interest rate contracts (89,591) (10,877) — (2,221,174) $(2,321,642) Total Absolute Return 100 Fund 55 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $113,386 $113,386 Foreign exchange contracts — — 2,549 — $2,549 Interest rate contracts 11,693 (22,901) — 1,784,417 $1,773,209 Total Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. Total Assets: Centrally cleared interest rate swap contracts § $— $— $20,792 $— $— $— $— $— $— $— $20,792 OTC Credit default contracts* # $— — $— $19,835 $— $522 $— $— $— $— 20,357 Forward currency contracts # — 49 205 — 254 Purchased swap options** # 19,647 — — 13,286 7,777 13,063 — 53,773 Purchased options** # — 235,970 — — 235,970 Total Assets $— $— $— $— Liabilities: OTC Credit default contracts* # $874 $260 $— $4,322 $— $— $— $— $— $— 5,456 Centrally cleared credit default contracts § — — 182,582 — 182,582 Futures contracts § — 56,540 — 56,540 Forward currency contracts # — — — 2,077 36 142 33 — — 1,249 3,537 Written swap options # 26,450 — 2,902,002 — — 2,928,452 Written options # — 207,060 — — 207,060 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $(260) $— $— $— $— $— $(2,831,862) $— $— $(2,832,122) Net amount $(7,677) $— $(161,790) $26,722 $7,790 $13,648 $(33) $(41,230) $(56,540) $(1,249) $(220,359) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
